Case: 16-10869    Date Filed: 04/28/2017   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-10869
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:14-cr-00001-MW-GRJ-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

SAMUEL J. CUSUMANO, JR.,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                 (April 28, 2017)

Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Robert A. “Gus” Harper III, appointed counsel for Samuel J. Cusumano, Jr.,

in this direct criminal appeal, has moved to withdraw from further representation
              Case: 16-10869     Date Filed: 04/28/2017   Page: 2 of 2


of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Cusumano’s conviction and sentence are

AFFIRMED.




                                          2